Citation Nr: 0928893	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  04-03 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to an effective date earlier than May 30, 2000, 
for the grant of service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Barbara J. Cook, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to May 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision of the RO.  

By way of history, the Veteran was denied service connection 
for a nervous condition in a rating decision dated in October 
1973.  He did not appeal, and the decision became final.  He 
requested that his claim be reopened, this time to include 
PTSD, in correspondence received January 9, 1990.  Service 
connection for PTSD was denied in a rating decision dated in 
May 1990.  He appealed the decision, and, after a lengthy 
process, in a December 1997 decision, the Board denied 
service connection for PTSD.  The Board denied service 
connection on several bases: the medical evidence did not 
establish a clear diagnosis of PTSD; the Veteran did not 
engage in combat while in service; and the Veteran's claimed 
in-service stressors were not supported by credible evidence 
showing that the stressors actually occurred.

The Veteran sought to reopen his denied claim of service 
connection for PTSD in correspondence received May 30, 2000.  
The claim was reopened by the Board in a decision dated in 
November 2001 based on the receipt of what was determined by 
the Board to be new and material evidence, and service 
connection was granted.  The newly received evidence was 
evidence submitted by the Veteran that had been received from 
the National Archives and Records Administration (NARA) that 
tended to show that the veteran was present at the time of 
attacks on the bases to which he was assigned, which in turn 
tended to corroborate his alleged stressors.  38 C.F.R. § 
3.156(a) (2001).  A different version of 38 C.F.R. § 3.156 
became effective August 29, 2001, which applied only to 
claims to reopen received on or after that date.  See 66 Fed. 
Reg. 45,620, 45,628-30 (Aug. 29, 2001).  The RO rated the 
Veteran's PTSD as 10 percent disabling, effective May 30, 
2000, the date of receipt of the claim to reopen.  The 
Veteran appealed both the assigned 10 percent rating and the 
effective date.

The Veteran's rating was subsequently increased to 100 
percent, also effective May 30, 2000, by a rating decision 
dated in July 2006, and that rating issue is therefore no 
longer on appeal.  Regarding the appeal of the effective 
date, the Veteran, through counsel, has contended that the 
award of service connection was based on newly discovered 
service records that tended to corroborate his claimed 
stressors, as he had described throughout the pendency of all 
his claims, and that the proper effective date should 
therefore be the date of the previously disallowed claim, 
January 11, 1990, in accordance with 38 C.F.R. § 3.400(q)(2), 
the latest revision to 38 C.F.R. § 3.156(c), and Cole v. 
West, 13 Vet. App. 268, 276 (1999).

In a May 2007 decision, the Board denied entitlement to an 
effective date earlier than May 30, 2000 for the grant of 
service connection for PTSD.  The Veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  By an August 2008 Order, the Court remanded 
the case to the Board for action consistent with an August 
2008 Joint Motion for Remand filed by the parties.


FINDINGS OF FACT

1.  In a December 1997 decision, the Board denied service 
connection for PTSD.

2.  After the Board promulgated its December 1997 decision 
denying service connection for PTSD, the RO received records 
from NARA tending to confirm the Veteran's claimed PTSD-
inducing stressors that were not previously of record.  

3.  The Veteran had a diagnosis of PTSD in accordance with 
the then applicable version of 38 C.F.R. § 3.304(f) on 
November 23, 1994.


CONCLUSIONS OF LAW

1.  The December 1997 Board decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7104 (West 
2002); 38 U.S.C.A. § 20.1100 (2008).

2.  The criteria for the award of an effective date of 
November 23, 1994 for service connection for PTSD have been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.304 
(1996); 38 C.F.R. §§ 3.151, 3.155, 3.156, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 
05, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in January 
2006.  (Although the complete notice required by the VCAA was 
not provided until after the RO adjudicated the Veteran's 
claim, any timing errors have been cured in the process of 
the previous remands and RO subsequent actions.  Id.

Specifically regarding VA's duty to notify, the notification 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefit sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The RO also provided a statement of the 
case and three supplemental statements of the case reporting 
the results of its reviews and the text of the relevant 
portions of the VA regulations.

The Board notes that the VCAA notification letter did not 
include the criteria for assigning disability ratings or for 
award of an effective date.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  However, once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, as is the case here, VCAA notice has 
served its purpose, and its application is no longer required 
because the claim has already been substantiated.  Id. at 
490.  In any event, the Board notes that the Veteran was, in 
fact, apprised of the criteria for award of an effective date 
in the statement of the case issued in February 2004.

Regarding VA's duty to assist, the RO obtained the veteran's 
VA and private medical records, Social Security 
Administration (SSA) records, and secured examinations in 
furtherance of his claim.  The National Personnel Records 
Center (NPRC) was asked a number of times to provide all of 
the Veteran's service treatment records, but apparently no 
additional records could be located.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991) (if service medical records 
are not available, VA has a heightened duty to explain its 
findings and conclusions and to consider the benefit of the 
doubt rule).  VA has no duty to inform or assist that has 
been unmet.

Preliminary Matters

The Veteran's claim of service connection for PTSD was denied 
via a December 1997 Board decision.  Board decision are 
final.  38 U.S.C.A. § 7104; 38 U.S.C.A. § 20.1100.  The RO 
received the Veteran's request to reopen his claim of service 
connection for PTSD on May 30, 2000.  

As noted above, the grant of service connection for PTSD, and 
the assignment of a 100 percent rating for PTSD, are both 
effective May 30, 2000, the date that the claim to reopen the 
claim was received.

Generally, the effective date for the grant of service 
connection based on a claim reopened after a final 
determination "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application thereof."  38 U.S.C.A. § 5110(a).  When there is 
a final denial of a claim, and new and material evidence is 
received, the effective date of the award of compensation is 
the date of receipt of the new claim or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii) and 
(r).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if the 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution. If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of date of the receipt of the informal 
claim.  38 C.F.R. § 3.155.

The veteran's representative has argued that, since the 
Veteran's claim of service connection for PTSD was reopened 
as a result of newly received evidence in the form of 
evidence submitted by the Veteran that had been received from 
the NARA, such records constitute supplemental service 
records, received after the Veteran's original claim was 
denied and became final.  Therefore, she argues, under 38 
C.F.R. § 3.156(c), the veteran is entitled to an effective 
date for the award of service connection for PTSD as of the 
date of his original claim, that being January 11, 1990.  In 
correspondence dated in December 2005, counsel cited to the 
language accompanying the proposed amendment, now codified, 
which noted that VA's current practice is to grant an earlier 
effective date, commensurate with the prior claim.  See 71 
Fed. Reg. 35388-35390 (June 20, 2005).

The newly received evidence was found adequate to reopen the 
claim.  As will be shown below, however, the representative's 
argument regarding entitlement to an effective date of 
January 11, 1990 is without merit.  As will be shown, the 
record does not reflect entitlement to an effective date that 
is earlier than November 23, 1994.  

The Board notes that 38 C.F.R. § 3.156(c) was recently 
amended, effective October 6, 2006.  See 71 Fed. Reg. 52455-
52457 (Sep. 6, 2006).  The new subparagraph (c) reads:

(c) Service department records.  (1) 
Notwithstanding any other section in this part, at 
any time after VA issues a decision on a claim, if 
VA receives or associates with the claims file 
relevant official service department records that 
existed and had not been associated with the claims 
file when VA first decided the claim, VA will 
reconsider the claim, notwithstanding paragraph (a) 
of this section [which requires receipt of new and 
material evidence in order to reopen a finally 
adjudicated claim].  Such records include, but are 
not limited to: (i) Service records that are 
related to a claimed in-service event, injury, or 
disease, regardless of whether such records mention 
the veteran by name, as long as the other 
requirements of paragraph (c) of this section are 
met;
(ii) Additional service records forwarded by the 
Department of Defense or the service department to 
VA any time after VA's original request for service 
records; and 
(iii) Declassified records that could not have been 
obtained because the records were classified when 
VA decided the claim. 
(2) Paragraph (c)(1) of this section does not apply 
to records that VA could not have obtained when it 
decided the claim because the records did not exist 
when VA decided the claim, or because the claimant 
failed to provide sufficient information for VA to 
identify and obtain the records from the respective 
service department, the Joint Services Records 
Research Center, or from any other official source. 
(3) An award made based all or in part on the 
records identified by paragraph (c)(1) of this 
section is effective on the date entitlement arose 
or the date VA received the previously decided 
claim, whichever is later, or such other date as 
may be authorized by the provisions of this part 
applicable to the previously decided claim. 
(4) A retroactive evaluation of disability 
resulting from disease or injury subsequently 
service connected on the basis of the new evidence 
from the service department must be supported 
adequately by medical evidence.  Where such records 
clearly support the assignment of a specific rating 
over a part or the entire period of time involved, 
a retroactive evaluation will be assigned 
accordingly, except as it may be affected by the 
filing date of the original claim.

Id.  (emphasis added).

In short, the revised regulation provides that an effective 
date will be either the date the entitlement arose or the 
date VA received the previously decided claim, whichever is 
later, and still requires that evaluation be supported by the 
medical evidence of record.  Here, as will be shown, the 
medical evidence of record warrants entitlement to an 
effective date of November 23, 1994.  

Factual Background 

The Veteran's service treatment records, which consist only 
of his entrance and separation examinations, show that on 
entry into service in June 1969, he reported being nervous as 
well as having nightmares and insomnia.  The reports of the 
examinations on entry into service and separation from 
service, in May 1971, show that the psychiatric findings were 
normal.

An April 1973 private medical report indicates that the 
Veteran reported being withdrawn and wanting revenge.  He 
stated that people harassed him and that there was a lot of 
discrimination at the place he worked, and indicated that the 
plant was split between blacks and whites.  He reported 
feeling tense, anxious, and irritable.  The psychiatrist 
stated that the Veteran appeared to be quite suspicious, 
would not make eye contact, and demonstrated an inappropriate 
affect.  His symptoms were assessed as paranoid 
schizophrenia.

In conjunction with an October 1973 VA psychiatric 
examination, the Veteran reported that he was unable to 
adjust to the rigors of a combat area when he was sent to 
Vietnam, and that he was transferred a number of times.  He 
reported having gone absent without leave (AWOL) while in 
service.  He reported having difficulty getting along with 
people, that he believed people were intent on taking 
advantage of him, and that he reacted with a bad temper when 
frustrated.  His symptoms were assessed as schizophrenic 
reaction, in partial remission.  The examiner also noted that 
the Veteran demonstrated depression.

VA treatment records indicate that in June 1988, the Veteran 
reported being depressed, anxious, and nervous since serving 
in Vietnam.  He complained of his inability to keep a job and 
having no income, difficulty coping with people, poor sleep, 
and receiving Valium since 1972.  He also reported having 
served in combat in Vietnam, and having frequent nightmares 
upon his return and occasional nightmares at the time of the 
examination.  Based on his reported symptoms and examination, 
a diagnosis of depression, reactive type, was provided.

The report of a December 1988 VA psychiatric examination 
shows that the Veteran reported being a loner and 
uncomfortable in crowds.  At that time his symptoms were 
assessed as an adjustment reaction with depressed mood and a 
schizoid personality.

A March 1990 medical report from the Veteran's treating VA 
therapist, H.S., Ph.D., indicates that the Veteran had been 
receiving group psychotherapy in a PTSD treatment program for 
the previous two years.  His reported symptoms included 
unrelieved anger, bitterness, sleeplessness, withdrawal, 
isolation from interpersonal relationships, nightmares and 
flashbacks of experiences in Vietnam, family and marital 
discord, and the inability to keep a job due to anxiety and 
problematic attitudes toward authority figures and peers.  He 
reported having been terminated from employment because he 
could not get along with other employees or management.  He 
stated "no one understood what I've been through."

The therapist stated that the Veteran also reported having 
participated in the siege of Khe Sanh, and that after sixty 
days of the stress, he had a nervous breakdown and was 
evacuated.  He stated that on return to civilian life he felt 
alienated, misunderstood, and unappreciated.  The therapist 
stated that the Veteran suffered from PTSD, and referenced 
the intense combat stressors that he had in service.

The report of a June 1990 VA psychiatric examination 
indicates that the Veteran complained of being unable to 
sustain a relationship or to get along with people, having a 
loss of appetite and the inability to sleep, and nightmares.  
When asked by the examiner to describe his nightmares, he 
made what the examiner characterized as vague references to 
"war" and "getting run down."  He reported being unemployed 
since 1987 because he could not tolerate authority.

The Veteran stated that his job while in service was in 
communications, and that he was in combat in Vietnam for one 
year, and that he had frequent nightmares on his return from 
Vietnam, and had occasional nightmares at the time of the 
examination.  He further stated that he did not like crowds, 
that he felt anxious and depressed, and that he had no guilt 
feelings.  The examiner observed that when the Veteran 
reported having nightmares, he did not demonstrate any 
anxiety or emotional response.  The Veteran indicated that 
his entire experience in Vietnam was, according to the 
examiner, problematic.  As the result of the examination, the 
examiner provided diagnoses of adjustment problem, depressed 
mood, and schizoid personality.

The report of a June 1990 intake assessment by the Veterans 
Center indicates that the Veteran reported serving in combat 
in Vietnam, having been terminated from employment in 1980 
for disobeying a direct order, being unemployed since 1987, 
and receiving Social Security disability benefits due to PTSD 
since 1988.  He reported having depression, anxiety, 
alienation, nervousness, and problems with authority figures 
since returning from Vietnam.  He also reported feeling anger 
and rage and having flashbacks that he reported were due to 
trauma suffered in Vietnam, and being disappointed with his 
homecoming.  He stated that he lived alone and rarely 
participated in any activities.  His symptoms were assessed 
by the social worker who authored the assessment as possible 
PTSD.

An August 1990 medical report from the Veteran's treating VA 
therapist H.S., and cosigned, as are some of H.S.'s other 
reports, by psychiatrist R.H., M.D., shows that the Veteran 
continued to suffer what the therapist characterized as 
serious residual symptoms of PTSD, including painful 
bitterness, anger, alienation and isolation from 
interpersonal relationships, sleeplessness, distracting and 
fearful reminiscences of his military experience, and 
problems with authority figures.  The therapist indicated 
that subsequent to his March 1990 report, the Veteran had 
provided additional details about his traumatic combat role, 
though the medical report does not indicate that the actual 
combat role was described.  In describing his traumatic 
experiences, he related that he found the racial atmosphere 
tense, and that he witnessed fights between whites and 
blacks.  He stated that he felt distrustful of his white 
comrades, as well as enemy forces, while being exposed to 
mortar and sniper fire.

The report of an October 1990 VA psychiatric examination 
indicates that the Veteran appeared to be very angry, 
becoming very loud and shouting, because he was not receiving 
VA disability compensation benefits.  He reported feeling 
depressed, angry, alienated, and hostile, not sleeping, and 
not being able to maintain a relationship.  He reported 
remembering the fearful experiences he had in the military, 
and of having nightmares and flashbacks.  He stated that he 
felt paranoid when outside, and thought that people were 
pointing and talking about him.  The examiner provided 
diagnoses of PTSD with chronic depression and anxiety, and 
schizoid personality.

In March 1991, a VA medical center was asked by the RO to 
conduct an extensive evaluation of the Veteran in order to 
determine whether he had PTSD.  The request for the 
evaluation outlined the Veteran's service in Vietnam, 
indicating that he participated in two military campaigns, 
and that he was awarded the Vietnam Service and Campaign 
Medals.  The evaluation request also summarized the pertinent 
medical evidence of record at the time, including the various 
psychiatric diagnoses and the claimed but not yet verified 
in-service stressors.

The RO requested that the medical center provide the Veteran 
an examination by a psychiatrist who had not previously 
examined him, or, as an alternative, to hospitalize the 
Veteran for the purpose of observation and evaluation of his 
psychiatric disorder.  The psychiatric examiners were asked 
to review the information in the case file and, in accordance 
with the Physicians' Guide for Disability Evaluation 
Examinations, reconcile the various psychiatric diagnoses 
that had been provided.  The examiners were also asked to 
describe the stressor(s) and the specific findings that 
supported any diagnosis of PTSD.  The examiners neither found 
nor diagnosed PTSD.

The record shows that the Veteran was hospitalized for 25 
days in April 1991 for the purpose of determining the 
diagnosis(es) and etiology of his psychiatric disorder(s).  
The May 1991 examination report acknowledges that the purpose 
of the hospitalization was an evaluation of PTSD.  The 
Veteran reported serving in Vietnam for 12 months, and 
feeling hopeless, helpless, and depressed since separation 
from service.  He reported having difficulty concentrating, 
having feelings of rage, aggression, anger, nervousness, and 
a "short fuse."  He complained of nightmares with military 
themes, including being shot or stabbed, poor sleep, and 
weight fluctuations.  He stated that he felt worthless 
because he could not keep a job and had financial problems.

The Veteran also reported being assigned to a communications 
unit while stationed in Vietnam, and being exposed to 
shelling and death near the end of his tour.  He reported 
having threatened a new CO.  He also reported having bought a 
rifle to protect himself because "people do not like Vietnam 
vets," and of having shot up the neighborhood on one 
occasion.  He stated that he did not trust anyone at the 
hospital and had to watch what he ate.

During the hospitalization the Veteran was provided a 
complete battery of psychological testing, and his 
psychiatric medications were discontinued so that he could be 
evaluated without the effects of medication.  The report 
indicates that he was seen by the treating team members on 
several occasions for the purpose of assessment, during which 
time his experiences while on active duty were discussed. The 
veteran reported that his basic training was "brutal," and 
that the drill instructors were "psychotic, inhuman."  He 
denied receiving any disciplinary actions during basic 
training.  He reported that he then received advanced 
infantry training in communications, that the sergeant 
intentionally failed him in this training, and that he was 
thereafter sent for Vietnam training.  He reported being AWOL 
for two months prior to going to Vietnam.

The Veteran further reported that, on arrival in Vietnam, he 
was sent to an isolated compound with an advisory team and 
was exposed to mortar and sniper fire for eight to nine 
months, during which time there were several casualties.  He 
stated that he was then assigned to a forward post, where he 
was exposed to constant shelling for three months.  He stated 
that after three months he became irritable, lost tolerance, 
and felt suicidal.  He reported having been assigned an 
inexperienced NCO, whom he could not follow and eventually 
assaulted.  He also reported having been denied rest and 
relaxation leave.  He stated that he was ordered to turn in 
his weapon, but refused, and was removed from combat for the 
remainder of his tour. He stated that the casualties at the 
undesignated area near Laos were 10 to 12 men a day, and that 
he saw bodies thrown into trenches.  He denied having seen 
anyone killed, but reported seeing mutilated bodies along the 
highway.  The Veteran further reported that he went on 
several patrols outside the compound, but denied receiving 
any enemy fire.  He expressed the opinion that he felt 
unjustly treated by being on the front line too long.  He 
reported having nightmares about his position being overrun, 
snakes, people being after him, or being bayoneted.

He denied having any recurring images that troubled him, and 
admitted having difficulty distinguishing what really 
happened from what was in his dreams.  He stated that the 
hospitalization reminded him of his military experience 
because his complaints were ignored.  When asked to describe 
his worst experience, he referred to the personality conflict 
that he had with the new NCO.  He reported having several 
dreams while hospitalized of being in a situation that he did 
not want to be in, and denied having any flashbacks.  When 
the examiners attempted to elicit pre-military personality 
characteristics, the Veteran was described as vague and non- 
self-disclosing.

The report of the examination indicates that during the 
hospitalization the Veteran was superficially cooperative and 
exaggerated his difficulties, although he demonstrated 
depression and agitation.  The report further indicates that 
the psychological testing indicated the presence of an 
adjustment disorder, and that he reported having problems 
with authority figures in basic training, including going 
AWOL, prior to his claimed combat experience.  The examiner 
stated that there were no consistent reports of flashbacks or 
nightmares during the hospitalization, that the Veteran 
demonstrated little evidence of stress while discussing the 
described traumatic events, and that his affect was 
inconsistent with feelings of remorse or shame, even when 
discussing his reports of aggression.  Based on a review of 
his previous medical records, psychological testing, and the 
in-patient evaluation, his symptoms were assessed as a 
dysthymic disorder, alcohol abuse in remission, and a mixed 
personality disorder with narcissistic traits.

Another report from therapist H.S., dated in March 1994, 
noted that the Veteran continued to manifest symptoms of PTSD 
reactive to the events in Vietnam.  He was reportedly 
relatively isolated interpersonally, depressed, uninterested 
in anything but routine activities, and with little feeling 
beyond anger and bitterness.  It was reported that he could 
be easily aroused to disagreement and anger in group therapy.  
H.S. noted that the diagnostic impression of PTSD with 
chronic depression and anxiety was continued.

A March 1994 medical report from J.D., Ph.D., another of the 
Veteran's treating VA therapists, summarized, at the 
Veteran's request, his treatment since March 1993 at the 
mental health clinic at the VA Medical Center (MC) at Allen 
Park, Michigan. Dr. D.'s report indicates that the Veteran 
related that his experiences in Vietnam had had a lasting 
effect on him, including episodes of depression and chronic 
problems with insomnia.  Curiously, while Dr. D. noted that 
it was clear that exposure to life-threatening situations in 
Vietnam had caused the Veteran to have continued 
psychological suffering that remained a central debilitating 
emotional issue, nowhere in Dr. D.'s report did he mention 
PTSD.

An undated medical report from the VA staff psychiatrist 
R.H., M.D., indicates that the Veteran described multiple 
traumatic events that he continued to confront in his 
nightmares, but the specific events were not described.  The 
report indicates that he was no longer working due to 
flashbacks and conflicts with authority; that his 
irritability and "strict military standards," together with 
nightmares, caused the breakup of his family; and that he 
avoided people and could have an anxiety attack if confronted 
by too many people.  A November 23, 1994 report from Dr. 
R.H., shows that the Veteran continued to receive individual 
and group therapy for PTSD, chronic and severe, anxiety 
disorder with secondary depression, and a mixed personality 
disorder.

April and May 1995 medical reports from his VA therapist, 
H.S., show that the Veteran continued to experience intrusive 
memories of events in military service that threatened death 
or injury or involved intense feelings of fear, anger, and 
depression reactive to those events.  The therapist stated 
that the Veteran remained isolated, with few feelings beyond 
anger and bitterness deriving from a profound distrust of the 
human environment, from which he anticipated harm.  He also 
experienced strong irritability, which caused problems with 
concentration and attention, and continuous feelings of 
threat requiring hypervigilance.  The therapist indicated 
that these problems arose from his combat exposure.

Evidence obtained from the Social Security Administration 
(SSA) pertaining to the Veteran's claim for disability 
benefits shows that he claimed disability benefits in May 
1988 due to a back disorder and a nervous condition.  The 
report of a May 1988 psychiatric examination shows that he 
stated that he could not get along with people, could not 
keep a job or a wife, kept away from people, was depressed 
and occasionally cried, and thought about killing himself.  
He reported being drafted into the Army and sent to Vietnam, 
and disobeying orders that he thought might endanger his 
life.  He reported that a superior continued to give him 
orders, so he got a rifle and attempted to shoot the 
superior, at which time he was apprehended and evacuated.  He 
reported that he was demoted and returned to the United 
States, and discharged.

The Veteran reported that he started to use alcohol and 
marijuana while in Vietnam, which continued for several years 
after he returned.  He also stated that when he returned to 
work he continued to disobey orders that he did not like, 
slept on the job, came in late, and had difficulty 
controlling his temper with co-workers and bosses, which 
resulted in the termination of his employment.

The Veteran stated that he avoided contact with other people 
because other people did not see things the way he did.  He 
reported being married twice, and that both marriages ended 
in divorce because he beat his wives.  He stated that while 
working he felt that he was asked to do more work than others 
and complained about this, but could not understand why this 
led to poor relations with his boss.  He stated that if his 
boss insisted that he follow orders he would refuse and get 
fired.  The examiner stated that the Veteran had no insight 
into the unacceptability of his behavior, and felt only that 
others were unreasonable.

The mental status examination revealed that the Veteran 
appeared to be quite tense and suspicious of others, that his 
behavior toward others was controlled by his belief that 
other people were trying to make him conform to their desires 
and his refusal to go along with this.  The examiner 
commented that the Veteran's whole being was colored by the 
belief that other people demanded that he agree with them and 
his refusal to do so.  The Veteran described no problems with 
sleeping.  The examining psychiatrist provided a diagnosis of 
paranoid personality.

The psychiatric review summary prepared in conjunction with 
the Veteran's claim for Social Security disability benefits 
indicates that the veteran had a personality disorder, with 
no evidence of a psychotic, affective, or anxiety disorder.  
The evidence documenting the disability determination shows 
that disability benefits were awarded based on the primary 
diagnosis of personality disorder, with no secondary 
diagnosis shown.  Another SSA psychiatric examination in 
December 1989 also diagnosed paranoid personality.

Analysis

The Board notes that the Veteran claims to have suffered a 
"nervous breakdown" while serving in Vietnam, which resulted 
in his evacuation and return to the United States.  All of 
his service medical records are not available, but, since the 
Veteran reported that the "nervous breakdown" was not 
documented, and because the central issue here is the 
presence or absence of a credible diagnosis of PTSD prior to 
May 30, 2000, their absence from the record will not affect 
the outcome of this decision.  The report of his May 1971 
separation examination indicates that no psychiatric 
abnormalities were found on examination, and makes no 
reference to the Veteran having received treatment for a 
nervous disorder.  The initial documentation of a psychiatric 
disorder is dated in April 1973, and does not indicate that 
the psychiatric disorder, which was diagnosed as paranoid 
schizophrenia, is related to service.

At the time of the veteran's 1990 claim, and up until March 
7, 1997, service connection for PTSD required medical 
evidence establishing "a clear diagnosis" of the disorder.  
64 Fed. Reg. 32808 (June 18, 1999); 38 C.F.R. § 3.304(f) 
(1998).  A "clear diagnosis of PTSD should be an unequivocal 
one."  Cohen v. Brown, 10 Vet. App. at 139.  Only if there is 
a clear, i.e., unequivocal, diagnosis of PTSD does the issue 
of the adequacy of the symptomatology or the stressor, in 
terms of the applicable diagnostic criteria, have any bearing 
on the case.  Id. at 140.

Effective March 7, 1997, service connection for PTSD 
specifically requires (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2008).

Even if the missing service records had been available before 
May 30, 2000, the evidence of record reveals that the Veteran 
did not necessarily have a clear diagnosis of PTSD until 
November 23, 1994.  

The evidence shows that in April 1973 the Veteran's 
psychiatric symptoms, including withdrawal, tension, anxiety, 
irritability, and suspiciousness, were diagnosed as paranoid 
schizophrenia.  This diagnosis was confirmed on VA 
examination in October 1973, even though the veteran reported 
having difficulty adjusting from the rigors of combat when 
serving in Vietnam.

Although the Veteran claims to have been awarded Social 
Security disability benefits based on PTSD, the 
uncontroverted evidence from SSA shows that the benefits were 
awarded based on a diagnosis of a paranoid personality 
disorder, not PTSD.

The Veteran reported to the psychiatrist in May 1988 that he 
had served in Vietnam, but he made no reference to having 
experienced combat trauma, or of having nightmares or 
flashbacks related to combat.  That examiner did not 
determine that the veteran had PTSD.

In June 1988, his symptoms of depression, anxiety, and 
nervousness, which the Veteran reported having since Vietnam, 
were assessed as depression, although he reported having 
served in combat in Vietnam and having nightmares since his 
return.

The report of the December 1988 VA psychiatric examination 
indicates that his symptoms were diagnosed as an adjustment 
reaction with depressed mood and a schizoid personality, 
again, not PTSD.

The March 1990 medical report from the Veteran's therapist 
indicates that he had PTSD.  The medical report indicates 
that this diagnosis was based on the Veteran's reported 
history.  The basis of the diagnosis, namely the Veteran's 
own recitation of his history, does not necessarily render 
the diagnosis less probative.  Indeed, the Board may not 
disregard a medical opinion solely on the rationale that the 
medical opinion was based on a history given by the Veteran.  
Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  

The undated medical report from the VA staff psychiatrist 
shows that the Veteran had PTSD, based on the Veteran's 
report that he served in combat in the infantry while in 
Vietnam.  Again, without addressing whether the Veteran 
served in actual combat, the mere fact that the diagnosis of 
PTSD was predicated upon the Veteran's recitation of events 
alone does not necessarily diminish its probative value.  Id.

The August 1990 medical report from the treating VA 
therapist, in which the therapist again stated that the 
Veteran had PTSD, shows that the Veteran described his 
traumatic experiences in terms of a tense racial atmosphere, 
fighting between blacks and whites, being distrustful of 
whites, having a white soldier with less experience assigned 
as his NCO, not receiving rest and relaxation leave, and 
being transferred to a combat area shortly before the end of 
his tour.  He also stated that he was exposed to mortar and 
sniper fire, saw dead bodies along the road, and experienced 
an intense combat situation.  The therapist did not indicate 
which, if any, of these experiences caused the veteran to 
have PTSD, nor did he specify the symptoms or clinical 
findings that were relied upon in rendering the diagnosis.  
See Black v. Brown, 5 Vet. App. 177 (1993) (opinions that are 
not supported by clinical evidence are of low probative 
value).  

A VA psychiatric examination in October 1990 diagnosed PTSD 
based on the information contained in the August 1990 medical 
report from his treating therapist.  

The Veteran was provided an extensive, 25-day, inpatient 
psychiatric evaluation in April 1991 in order to resolve the 
conflicting diagnoses and determine if he had PTSD.  The 
request for the evaluation is detailed and comprehensive in 
outlining the Veteran's military service, his claimed 
stressors, and the medical evidence pertaining to his 
psychiatric treatment.  The evidence indicates that the 
evaluators were informed that the Veteran was claiming 
service connection for PTSD, that his psychiatric symptoms 
had been variously diagnosed, and that a definitive diagnosis 
with resolution of the conflicting diagnoses was needed.  The 
evaluators also had access to the case file during the 
examination, and included consideration of the Veteran's 
military experiences in the examination.

The evidence further shows that the evaluation was conducted 
by a team of therapists, and that it included a battery of 
psychological tests.  The evaluation also included 
discussions of the Veteran's experiences while on active 
duty, including reported combat.  Evaluation of his symptoms 
by these examiners resulted in an assessment that the Veteran 
had a dysthymic disorder, alcohol abuse in remission, and a 
mixed personality disorder with narcissistic traits.

The Board finds that, among the medical evidence for the 
period leading up to the currently assigned May 30, 2000 
effective date, the report of the April 1991 psychiatric 
evaluation and the similar private and VA reports from 1973, 
1988, and 1990, all of which diagnosed non-PTSD disorders, 
are collectively of greater probative value than the medical 
reports from the veteran's treating therapists dated in 1990.  
There were no diagnoses of PTSD before March 1990 after which 
several such diagnoses followed.  However, even though the 
Board credits those diagnoses, the many psychiatric 
evaluations in the closely preceding years and the very 
comprehensive April 1991 evaluation immediately following 
paint a different picture of the nature of the Veteran's 
psychiatric disability at that time.  Indeed, the 1991 
evaluation was inaugurated for the specific purpose of 
clarifying the Veteran's psychiatric diagnosis, rather than 
for providing treatment; the diagnosis was determined by a 
team of therapists, as opposed to an individual; the 
diagnosis was based on a battery of psychological tests, as 
well as extensive observations and discussions, including 
discussions of the veteran's Vietnam service; and the 
diagnosis was based on all of the evidence in the case file, 
including previous diagnoses, as well as the results of the 
evaluation.  Owens v. Brown, 7 Vet. App. 429, 433 (1995) (an 
opinion that is based on review of the entire record is more 
probative than an opinion based on the veteran's reported 
history).

The reports by the treating therapists, on the other hand, 
were provided as working diagnoses of treating clinicians in 
a PTSD clinic setting, with no reference to objective and 
extensive testing, as was provided by the team tasked 
specifically with providing a diagnosis.  Regardless, in the 
end, the therapists' reports' probative value is outweighed 
by the preponderance of the medical evidence of record in 
light of the comprehensive examination and testing provided 
during the extensive 25-day inpatient psychiatric evaluation 
in April 1991.  The Board finds that the resulting diagnosis 
is, without question, "a clear diagnosis" of dysthymic 
disorder, alcohol abuse in remission, and a mixed personality 
disorder with narcissistic traits, but not of PTSD.  
Moreover, this diagnosis is consistent with the preponderance 
of the other evidence of record that showed that the Veteran 
had something other than PTSD, including the April 1973 
assessment of paranoid schizophrenia, the October 1973 VA 
psychiatric examination that assessed schizophrenic reaction 
in partial remission and demonstrated depression, the June 
1988 treatment report that diagnosed depression, and the 
December 1988 VA psychiatric examination that diagnosed an 
adjustment reaction with depressed mood and a schizoid 
personality.

Despite the foregoing discussion, the Veteran began to 
receive consistent uncontroverted diagnoses of PTSD beginning 
November 23, 1994.  Although these diagnoses were not based 
on the thorough review the Veteran received in April 1991 
when the Veteran was hospitalized for over three weeks, the 
consistency of the diagnoses along with the subsequent 
corroborative service records render these, in the Board's 
view, clear and unequivocal diagnoses of PTSD.  As such, the 
Veteran meets the former criteria for service connection for 
PTSD beginning November 23, 1994.  Furthermore, the Board 
observes that the amended criteria would have been met as 
well, as the Veteran had a diagnosis of PTSD linked to 
verified in-service stressors.

In sum, there is a clear, unequivocal diagnosis of PTSD, 
beginning November 23, 1994 in accordance with the version of 
38 C.F.R. § 3.304 then in effect.  This diagnosis is linked 
to verified in-service stressors.  Thus, in accordance with 
38 C.F.R. § 3.156(c)(3), the appropriate effective date is 
the date entitlement arose or the date VA received the 
previously decided claim, whichever is later.  In this case, 
November 23, 1994, is the later of the two dates and 
therefore the appropriate effective date for service 
connection for PTSD.  

Postscript

In the August 2008 Joint Motion for Remand, the parties asked 
the Court to instruct the Board to consider Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) and Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  These 
decisions address when lay evidence may be considered 
competent to establish medical diagnoses upon which the Board 
may rely.  Neither Jandreau nor Buchanan is applicable herein 
because the forgoing discussion pertains to professional 
diagnoses of PTSD.  In any event, while the Veteran is 
certainly competent to provide evidence regarding his 
psychiatric symptoms, he is not shown to be competent to 
render psychiatric diagnoses, a practice presumably best left 
to highly trained professionals.  Cf Barr v. Nicholson, 21 
Vet. App. 303 (2007), (holding that varicose veins were 
readily observable and identifiable by lay people and that 
their presence did not require a determination that was 
medical in nature).  Psychiatry, which entails the inner 
workings of the mind, does not lend itself to lay 
observation.


ORDER

Entitlement to an effective of November 23, 1994 for the 
grant of service connection for PTSD is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


